Citation Nr: 0101491	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for hearing loss 
secondary to service-connected otitis media of the right ear.

3.  Entitlement to an increased (compensable) rating for 
otitis media of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought on appeal.   

The claims of entitlement to a compensable evaluation for 
otitis media of the right ear and for service connection for 
hearing loss will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal regarding his application 
to reopen his claim of entitlement to service connection for 
a psychiatric disorder has been obtained by the RO.

2.  In a March 1992 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder; on April 9, 1992, the veteran was 
notified of the decision, and of his right to file an appeal; 
however he did not file a notice of disagreement with the 
decision within one year after that notification.

3.  The evidence received since the March 1992 RO rating 
decision which is new is not of sufficient significance that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for a psychiatric 
disorder.


CONCLUSIONS OF LAW

1.  The March 1992 RO rating decision, which denied 
entitlement to service connection for a psychiatric disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2000).

2.  The evidence submitted since the March 1992 RO rating 
decision is not new and material and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103, 20.1105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  If a psychosis, any of the anxiety states, or 
dysthymic (or depressive neurosis) disability is manifested 
to a compensable degree within the first post-service year, 
it may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final.  
Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

The regulation at 38 C.F.R. § 3.156(a) provides that "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See generally Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The Board observes that, prior to the July 1998 rating 
decision, from which this appeal arises, the RO last denied 
service connection for a psychiatric disorder in a March 1992 
rating decision.  That decision was made on the basis that 
new and material evidence had not been presented since a 
prior final rating decision of October 1961.  The March 1992 
rating decision noted that a diagnosis of a psychosis 
(paranoid schizophrenia) was made in a February 1977 VA 
examination report, but was not confirmed on evaluation 
during a subsequent VA examination in May 1978.  The March 
1992 rating decision concluded that the evidence submitted 
since the October 1961 rating decision was cumulative, and 
not new and material for purposes of reopening the veteran's 
claim for service connection for a psychiatric disorder.

The evidence of record as of the March 1992 rating decision 
included service medical records; reports of VA examinations 
in February 1960, February 1977 and May 1978; and treatment 
records from October 1961 through March 1992.  These records 
show that during service the veteran received psychiatric 
treatment and was diagnosed as having a passive aggressive 
reaction and personality disorder.  After service, a February 
1960 VA examination contains normal findings regarding the 
veteran's psychiatric condition.  There are VA treatment 
records from July 1963 to January 1977 containing assessments 
including anxiety reaction, depressive neurosis, and in 
January 1977, chronic severe depression neurosis.  During VA 
psychiatric examinations in February 1977 and May 1978, the 
diagnoses were paranoid schizophrenia, and anxiety neurosis, 
respectively.

On April 9, 1992, the veteran was informed of the March 1992 
rating decision denial, and of his right to appeal.  However, 
he did not thereafter file a notice of disagreement with the 
decision within one year after that notification, so the 
March 1992 RO rating decision became final, based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  As 
such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the March 
1992 rating decision.  

The additional evidence since March 1992 includes: service 
medical records; VA treatment records; reports of pertinent 
VA examinations in July and October 1996 and November 1997; 
the transcript from a February 1999 hearing; and statements 
from the veteran.  These records include a February 1996 VA 
medical certificate containing an impression of chronic 
undifferentiated type schizophrenia versus dementia.  

The report of a July 1996 VA mental disorders examination 
shows that the veteran reported complaints of headaches and 
an inability to sleep due to people that get into his room.  
At the examination, his daughter said that he had been 
progressively deteriorating, with periods of "aggressivity" 
and disorientation.  After examination, the diagnosis was 
dementia with depressive features.

The report of an October 1996 VA aid and attendance 
examination shows that the veteran reported complaints of 
loss of memory and dementia.  The report noted that the 
veteran was being treated with Haldol and Prozac.  After 
examination, the diagnosis was dementia.  A June 1997 VA 
medical certificate contains impressions of malingering, and 
chronic undifferentiated type schizophrenia, by history.

The report of a November 1997 VA mental disorders examination 
shows that the veteran reported complaints of poor sleep and 
anxiety.  He reported that he had experienced a crisis when 
he had been very sick, but that now he was well.  The report 
noted that the veteran had no hospitalization shown in the 
computer files and that, on his last visit in September 1997, 
there was a diagnosis of schizophrenia and malingering.  
After examination, the Axis I diagnosis was that there was no 
diagnosis.  In a concluding opinion, the examiner noted that 
he was the examiner in the July 1996 VA examination who had 
diagnosed dementia.  The examiner gave an opinion indicating 
that he clearly evidenced the veteran's willful presentation 
at the July 1996 examination, now diagnosable as malingering.  
The examiner noted that this had been with the intent of 
solving a legal situation, which was not reported at that 
time (July 1996), and that it was evident that there was a 
lack of a genuine neuropsychiatric condition, as evidenced on 
the veteran's records and history.   

Prior to the last final rating decision of March 1992, the 
evidence of record did not show that any current psychiatric 
diagnosis was related to service.  At his June 1955 
separation examination the psychiatric evaluation was normal, 
and there was no subsequent evidence referable to a 
psychiatric disorder within the first year after service or 
until July 1963 when an anxiety reaction was noted.  
Subsequently, there was no competent medical evidence to 
relate any psychiatric diagnosis to service.  

As was the case in March 1992, the evidence submitted since 
then does not show that the veteran has a present psychiatric 
diagnosis that has been related by competent medical evidence 
to service.  In fact, the evidence submitted since March 1992 
shows that the veteran is not currently found to have a 
psychiatric diagnosis, as shown in the most recent VA 
examination of November 1997.  At that time, there were 
normal findings on examination, and the report noted that 
there was no psychiatric diagnosis.  The examiner in November 
1997 indicated an opinion that the veteran had been 
malingering at his previous VA examinations in July and 
October 1996, when dementia had been diagnosed previously.   

Thus, the evidence submitted since March 1992 does not 
establish any connection between the veteran's claimed 
psychiatric disorder and his military service, or that there 
is a current diagnosis of a psychiatric disorder.  Although 
there are records received since August 1981 of pertinent 
treatment, there is no medical opinion or other competent 
evidence of a current psychiatric disorder related to active 
service.

The Board finds that the evidence received since the March 
1992 final RO decision is essentially cumulative or redundant 
of evidence previously on file, and is not sufficiently 
significant to the specific matters in this case that it must 
be considered in order to fairly decide the merits of the 
veteran's service connection claim for a psychiatric 
disorder.  Although some clinical records not previously 
received have been added to the record since March 1992, the 
records which pertain to psychiatric disorder complaints do 
not bear directly or substantially upon the specific matter 
under consideration here.  That is, as with the evidence up 
to March 1992, the evidence since then does not show 
competent medical evidence to link a currently diagnosed 
psychiatric disorder to service.  

The Board notes that the appellant has provided lay 
statements and testimony asserting that the claimed 
psychiatric disorder is related to service.  However, as a 
lay person he is not competent to offer an opinion concerning 
the etiology of his  claimed disorder.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  Hence, these statements 
are insufficient to reopen this claim.  

For these reasons, the Board finds that the evidence 
submitted since the RO's March 1992 final decision is not new 
and material such that it would warrant reopening the 
veteran's claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  
Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  The Board views its discussion as sufficient to 
inform the veteran of the requirements necessary to reopen 
his claim for service connection for the claimed disability.  
See Graves v. Brown, 8 Vet. App. 522, 524-525 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
the appeal is denied.


REMAND

I.  Service Connection for Hearing Loss

The veteran maintains that he has hearing loss secondary to 
his service-connected otitis media.  In the July 1998 RO 
rating decision, from which the veteran appealed regarding a 
claim for service connection for hearing loss, the RO denied 
that claim on the basis that it was not well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons and those below, a remand is 
required.  

With respect to the veteran's claim for service connection 
for hearing loss, the Board notes that the evidence contained 
in the claims file shows that the veteran meets the 
regulatory criteria for "disability" due to impaired 
hearing in both ears.  38 C.F.R. § 3.385 (2000).  However, 
there is a conflict in the medical evidence as to whether the 
veteran's present hearing loss is related to his service-
connected otitis media of the right ear.  During a June 1998 
VA examination, the examiner appears to indicate  an opinion 
that the veteran's hearing loss was secondary to his service-
connected ear disease.  In a later VA examination of May 
2000, however, another examiner provided an opinion that the 
veteran's hearing loss was not secondary to his service-
connected ear disease.  The Board notes in this regard that, 
while the earlier June 1998 examination report indicates that 
the records were not available for review, the May 2000 
examination report indicates that the records were available 
for review.  

Nevertheless, VA has a duty to assist the appellant in 
developing facts pertinent to the claim, including obtaining 
medical evidence to clarify conflicting diagnoses as here.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).  The fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

To that end, any additional treatment records not of record 
should be obtained, and thereafter, an additional VA 
examination should be conducted to determine the nature and 
etiology of any hearing loss claimed as secondary to the 
service-connected otitis media of the right ear.  The Board 
also notes that the veteran has given testimony in which he 
asserted that his tympanum was injured during training while 
in service, thus indicating an assertion that his hearing 
loss was directly related to service.  To assist in the 
Board's determination, the examiner should be specifically 
requested to provide an opinion as to whether it is at least 
as likely as not that any diagnosed hearing loss disorder is 
related to the service-connected otitis media of the right 
ear, or is otherwise related to any injury or disease in 
service.  The examiner should be requested to comment 
specifically on the June 1998 VA examination finding that 
hearing loss was secondary to ear disease.  The examination 
should be conducted, and opinions given, based on review of 
the record.  The Board notes in this regard that the medical 
evidence indicates that the veteran meets the regulatory 
criteria for hearing impairment in both ears, whereas the 
veteran is service-connected for otitis media only of the 
right ear.

II.  Increased Rating for Otitis Media of the Right Ear

With respect to the veteran's claim for increased rating for 
otitis media of the right ear, the Board observes that, 
effective as of June 10, 1999, certain regulatory changes 
were recently made to the criteria for evaluating ear 
disabilities, including otitis media as well as hearing loss.  
See 38 C.F.R. § 4.86 (2000); see also 64 Fed. Reg. 25202-
25210 (1999). 

Under the old criteria in effect prior to June 10, 1999, for 
Diagnostic Code 6200, a 10 percent disability evaluation, 
which was the maximum allowed, was awarded for chronic 
suppurative otitis media, during the continuance of the 
suppurative process.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  Any rating was to be combined with ratings for loss 
of hearing.  Id.  Under Diagnostic Code 6201, if the veteran 
presented with chronic catarrhal otitis media, a compensable 
disability evaluation could be awarded according to the 
veteran's hearing loss, if any.  See 38 C.F.R. 
§ 4.87a, Diagnostic Code 6201 (1998).  Catarrh is 
inflammation of a mucous membrane with a free discharge, 
especially such inflammation of the air passages of the head 
and throat.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 278 
(28th ed. 1994).

Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation, the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  
Evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately.  Under Diagnostic 
Code 6201, if the veteran presents with chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), a compensable disability rating may be awarded, based 
on the veteran's hearing loss, if any.  38 C.F.R. § 4.87, 
Diagnostic Code 6201 (2000).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change, but 
may apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.  

The RO has not, to date, considered the veteran's claims 
under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Moreover, in the event such claim 
continues to be denied, notice to the veteran of the most 
recent rating criteria is also required so that he may 
respond with appropriate arguments in support of his 
entitlement to the claimed benefit.  As there is a change in 
the legal criteria for adjudicating the veteran's claim, he 
must be provided full notice and have an opportunity to be 
heard at the RO so that he is not prejudiced.  Id.  

Further, as noted above, there is some conflict of medical 
opinion as to whether the veteran's hearing loss is related 
to his service-connected otitis media of the right ear.  The 
Board notes also that, during the May 2000 VA examination, 
the examiner found evidence of mastoid disease.  Mastoiditis 
is a component of the revised Diagnostic Code 6200.  
Therefore, examination is necessary to determine the nature 
and extent of the veteran's service-connected otitis media, 
and any resultant residuals, including hearing loss.  The 
case must be remanded for resolution of these inextricably 
intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request him to submit any pertinent 
treatment records and all medical 
evidence which tends to support his claim 
that a hearing loss is related to his 
service-connected otitis media.  In this 
regard, after securing the necessary 
release, the RO should take appropriate 
steps in order to obtain and associate 
with the claims file any indicated 
outstanding records of the veteran's VA 
or private medical treatment for his 
hearing loss or otitis media not already 
associated with the file.  In particular, 
the RO should specifically seek pertinent 
private treatment records as indicated by 
the veteran, from the "municipal 
hospital" within the last five to ten 
years.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his bilateral 
hearing loss and service-connected otitis 
media of the right ear.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination, and to indicate in 
writing that the claims file was 
reviewed.  All necessary tests and 
studies, including pure tone threshold 
and Maryland CNC audiological tests, 
should be performed.  

In the report of the examination, the 
examiner should specifically address 
whether the veteran's otitis media is 
productive of either suppuration or aural 
polyps.  The examiner should specifically 
provide an opinion as to whether it is at 
least as likely as not that any current 
hearing loss is related to the service-
connected otitis media of the right ear.  
The examiner should also comment on the 
conflicting opinions contained in the 
June 1998 and May 2000 VA examination 
reports regarding whether there is a 
relationship between a hearing loss and 
the service-connected otitis media.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  The RO should then review the VA 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the VA examiner for 
completion, because the Court has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for an 
increased (compensable) evaluation for 
otitis media of the right ear and service 
connection for hearing loss.  
 
5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 



